DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because regarding line 3 it appears that “alternative” should be alternating.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Regarding paragraph 15, line 3, it appears that “alternative” should be alternating.
Regarding paragraph 27, lines 3-4, it appears that “alternative” should be alternating.
Regarding paragraph 53, line 2, it appears that “alternative” should be alternating.


Appropriate correction is required.

Claims 1 and 13 are objected to because of the following informalities:  
Regarding claim 1, line 3, it appears that “alternative” should be alternating.
Regarding claim 13, line 3, it appears that “alternative” should be alternating.

Claims 2-12 and 14-20 are objected to for being dependent on objected base claims.
Appropriate correction is required.

Examiner suggest applicant to review specification for any similar  and/or additional informalities.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Generali et al. (EP 2846413 B1, cite by applicant)
Regarding claim 1, Generali et al. teach A wireless power sensor, (Note par. 15) comprising: 
a current transformer (Note Fig. 3) including a first coil configured to output a first induced current generated by a magnetic field induced from an alternative current (AC) power line (Note secondary coil 12, claim 1) and including a second coil configured to output a second induced current generated by the magnetic field induced from the AC power line; (Note secondary coil 17, claim 1)
an energy harvesting circuit configured to convert the first induced current into an amplified driving power voltage; (Suggested by par. 66,  The energy harvested thanks to the supplementary coil 17 is used to feed the electronic processing and transmission/reception part , the connection is interpreted as the circuit) and
a wireless transmission controller configured to operate using the driving power voltage, generate measurement data corresponding to the second induced current, and transmit the measurement data to an external device. (Note claim 1, electronic processing and control means (18), connected both to said secondary coil (13) to acquire over time data relating to electric currents of the electric network, deriving from the electric signal received from the measuring means (14), and also to said supplementary coil (17) to receive from said supplementary coil (17) a suitable electric feed necessary for functioning, deriving from the electric current that is measured; and - the device further comprises transceiver means (22) associated with said electronic processing and control means (18) and able to transmit said data to a data collection and concentration unit (21), which transceiver means (22) are fed electric by said supplementary coil (17).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Generali et al. (EP 2846413 B1, cite by applicant) in view of Zhang et al. (US 20170353116).
Generali et al. teach the instant invention except:
Regarding claim 2, Generali et al. does not teach an upper core; and a lower core, and 
Generali et al. does not teach wherein the first coil and the second coil are wound around the lower core and output the first induced current and the second induced current generated by the magnetic field flowing through the upper core and the lower core.
	Zhang et al. teach wherein the first coil and the second coil are wound around the lower core and output the first induced current and the second induced current generated by the magnetic field flowing through the upper core and the lower core.

    PNG
    media_image1.png
    480
    748
    media_image1.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Generali et al. to include the teaching of Zhang et al. because it would provide reduced high power density while being configured to handle elevated voltage levels. (Note Zhang et al. par.6) 
Regarding claim 3, Generali et al. does not teach wherein the second coil is commonly grounded with the first coil by a center tap. and 
Zhang et al. teach wherein the second coil is commonly grounded with the first coil by a center tap. (Note Fig. 2a )
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Generali et al. to include the teaching of Zhang et al. because it would provide reduced high power density while being configured to handle elevated voltage levels. (Note Zhang et al. par.6) 
Regarding claim 4, Generali et al. teach wherein a number of turns of the first coil is 1 to 4 times a number of turns of the second coil. (Note coils 12 and 17 would inherently have turns and since coils have turns at least one coil will have at least 1 times the turn of the other)

Claims 13,14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Generali et al. (EP 2846413 B1, cite by applicant) in view of Banting et al. (US 9383394).
Regarding claim 13, Generali et al. teach 
A wireless power sensor, (Note par. 15) comprising: 
an upper case with a current transformer (Note combination of 13 and 17, Fig. 3 below) configured to output a first induced current and a second induced current generated by a magnetic field induced from an alternative current (AC) power line (11, Fig. 3) being installed therein; a lower case detachable from the upper case (Note Fig. 3 below), and including a printed circuit board (Note par. 57, microprocessor suggest printed circuit board) having an energy harvesting circuit portion configured to generate a driving power voltage by the first induced current and a wireless transmission controller configured to operate by the driving power voltage to generate measurement data corresponding to the second induced current; (Note claim 1, electronic processing and control means (18), connected both to said secondary coil (13) to acquire over time data relating to electric currents of the electric network, deriving from the electric signal received from the measuring means (14), and also to said supplementary coil (17) to receive from said supplementary coil (17) a suitable electric feed necessary for functioning, deriving from the electric current that is measured; and - the device further comprises transceiver means (22) associated with said electronic processing and control means (18) and able to transmit said data to a data collection and concentration unit (21), which transceiver means (22) are fed electric by said supplementary coil (17).)
Generali et al. does not teach the printed circuit board having a harvesting circuit portion and an antenna pattern configured to transmit the measurement data generated by the wireless transmission controller to an external device formed on an outer surface of the lower case.
Banting et al. teach the printed circuit board having a harvesting circuit portion (Note column 13, lines 41-53) and an antenna pattern configured to transmit the measurement data generated by the wireless transmission controller to an external device formed on an outer surface of the lower case.(Note 650, at least Fig. 6)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Generali et al. to include the teaching of  Banting et al. because it would  help minimizing the risk of corona discharge. (Note Banting abstract)
Regarding claim 14, Generali et al. does not teach wherein the antenna pattern is formed on at least one of outer surfaces of the lower case.
Banting et al. teach wherein the antenna pattern is formed on at least one of outer surfaces of the lower case. (Note 650 Fig. 6)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Generali et al. to include the teaching of Banting et al. because it would minimize the enclosures affect on the quality of the data transmission. 
Regarding claim 19, Generali et al. teach wherein the current transformer (Note secondary coil 12, claim 1)  includes a first coil configured to output the first induced (Note secondary coil 12, claim 1) and includes a second coil configured to output the second induced current, (Note secondary coil 17, claim 1)
and 
wherein the energy harvesting circuit is configured to convert the first induced current into an amplified driving power voltage for driving the wireless transmission controller. (Suggested by par. 66,  The energy harvested thanks to the supplementary coil 17 is used to feed the electronic processing and transmission/reception part )
Regarding claim 20, Generali et al. does not teach wherein the second coil is commonly grounded with the first coil by a center tap.
Banting et al. teach wherein the second coil is commonly grounded with the first coil by a center tap. (Note Fig. 2A)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Generali et al. to include the teaching of Banting et al. because it would help minimizing the risk of corona discharge. (Note Banting abstract)




Allowable Subject Matter
Claims 5-12,15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858